Citation Nr: 1124768	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  05-34 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.	Entitlement to a rating in excess of 30 percent for a bilateral hearing loss disability from June 16, 2005 to September 3, 2009.

2.	Entitlement to a rating in excess of 40 percent for a bilateral hearing loss disability as of September 4, 2009.

3.	Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bursitis of the right shoulder, and if so, whether service connection is warranted.

4.	Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

5.	Entitlement to service connection for a left shoulder disability.

6.	Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1940 to November 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2005 when the Veteran originally filed a claim for an increase in his bilateral hearing loss disability, it was rated as 20 percent disabling.  During the pendency of the appeal, in an August 2006 rating decision, the RO assigned an increased evaluation of 30 percent, effective June 16, 2005, for the Veteran's bilateral hearing loss disability.  In a February 2010 rating decision the RO assigned an increased evaluation of 40 percent, effective September 4, 2009, for the Veteran's bilateral hearing loss disability.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Board hearing at the RO in San Antonio, Texas in February 2011.  This transcript has been associated with the file.

Also at the February 2011 Board hearing, the Veteran submitted a waiver of review by the RO for any evidence submitted within 60 days of the hearing.  Therefore, Board adjudication of the current appeal may go forward without remanding the appeal for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c)(2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	From June 16, 2005 to September 3, 2009 audiometric examinations correspond to a level V for the left ear and a level VII for the right ear.

2.	As of September 4, 2009 audiometric examinations correspond to a level VI for the left ear and a level VIII for the right ear.

3.	A May 1973 rating decision denied the Veteran's claim of entitlement to service connection for a right shoulder disability.  The Veteran was notified of his appellate rights, but did not complete an appeal of the rating decision.

4.	Evidence received since the May 1973 rating decision is not cumulative of the evidence of record at the time of the May 1973 denial, relates to an unestablished fact necessary to substantiate the claim of service connection for a right shoulder disability, and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

5.	The competent evidence of record indicates the Veteran is diagnosed with a right shoulder disability that is etiologically related to his period of active service.

6.	The Veteran is service-connected for a bilateral hearing loss disability as 40 percent disabling, a cervical spine disability as 20 percent disabling, a left varicocele as 20 percent disabling, tinnitus as 10 percent disabling, status post fracture of the right hip as 10 percent disabling, and other, noncompensable disabilities, for a total of 70 percent disabling as of September 4, 2009.

7.	The competent evidence of record indicates the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.

8.	At the February 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw his claim for entitlement to service connection for a left shoulder disability.  

9.	At the February 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw his claim for entitlement to service connection for a lumbar spine disability.  


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 30 percent for a bilateral hearing loss disability from June 16, 2005 to September 3, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

2.	The criteria for an evaluation in excess of 40 percent for a bilateral hearing loss disability as of September 4, 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

3.	The May 1973 rating decision which denied the Veteran's claim of entitlement to service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

4.	Evidence received since the May 1973 rating decision is new and material and the Veteran's claim of entitlement to service connection for a right shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.	A right shoulder disability was incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

6.	The criteria for assignment of TDIU have been met.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2010).

7.	The criteria for the withdrawal of a substantive appeal with respect to the issue of entitlement to service connection for a left shoulder disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).

8.	The criteria for the withdrawal of a substantive appeal with respect to the issue of entitlement to service connection for a lumbar spine disability have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Board is granting entitlement to TDIU and reopening the claim of entitlement to service connection for a right shoulder disability and granting it.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA for these disabilities  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Increased Rating VCAA

The notice requirements were met in this case by letters sent to the Veteran in July 2005 and September 2006.  The July 2005 letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The September 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the August 2006 rating decision, the Board finds that providing him with adequate notice in the September 2006 letter followed by a readjudication of the claim in the September 2008 statement of the case and the June 2009 and September 2009 supplemental statements of the case, and February 2010 rating decision 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

During the pendency of the appeal, the VCAA notice requirements were interpreted as follows.  For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  Most recently, the Court clarified that the notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, No. 05-0355, (U.S. Vet. App. October 22, 2010) (Vazquez-Flores III).  The Veteran was notified of these changes in May 2008.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in July 2006, December 2006, and January 2010 for his bilateral hearing loss disability claim.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that these examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss has been rated under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. 

June 16, 2005 to September 3, 2009

The Veteran's bilateral hearing loss disability was rated as 30 percent disabling from June 16, 2005 to September 3, 2009.

The Veteran was afforded a VA examination in July 2006.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
45
70
80
85
70
LEFT
25
65
75
75
60

The Veteran's speech recognition scores were 64 percent for the right ear and 74 percent for the left ear.  Entering the average pure tone thresholds into Table VI reveals the highest numeric designation of hearing impairment for the right ear is a VII and for the left ear is a V.  38 C.F.R. § 4.86(a).  Entering the category designations for each ear into Table VII results in a 30 percent disability rating under Diagnostic Code 6100.


The Veteran was also afforded a VA examination in December 2006.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
50
75
85
85
74
LEFT
35
65
70
75
61

The Veteran's speech recognition scores were 60 percent for the right ear and 72 percent for the left ear.  Entering the average pure tone thresholds into Table VI reveals the highest numeric designation of hearing impairment for the right ear is a VII and for the left ear is a V.  38 C.F.R. § 4.86(a).  Entering the category designations for each ear into Table VII, the results from this examination still warrant a 30 percent disability rating under Diagnostic Code 6100.

With regard to the Martinak factors, the December 2006 VA examiner noted that the Veteran's bilateral hearing loss disability resulted in functional impairment because it was difficult to communicate with others in a noisy setting.  The July 2006 VA examiner also noted the Veteran reported having dizzy spells and feeling unsteady.  At his July 2009 RO hearing the Veteran's wife stated that when she spoke to him he could not understand her most of the time.

The Board has reviewed the record, including the July and December 2006 VA examinations.  However, there is nothing in the record to support an evaluation in excess of 30 percent for a bilateral hearing loss disability from June 16, 2005 to September 3, 2009.  

The Board acknowledges the Veteran's and his wife's statements that his bilateral hearing loss warrants an evaluation in excess of 30 percent.  See e.g., July 2009 RO hearing transcript.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Pertinent case law provides that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the ratings schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

In sum, the Board finds that there is no probative audiological evidence of record to support an evaluation in excess of 30 percent for the Veteran's bilateral hearing loss disability from June 15, 2006 to September 3, 2009.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

September 4, 2009 forward

As of September 4, 2009 the Veteran's bilateral hearing loss disability was rated as 40 percent disabling.

The Veteran was afforded a VA examination in September 2009.  However, these results cannot be taken into consideration for the Veteran's bilateral hearing loss disability rating as there is no evidence that a controlled speech discrimination test, Maryland CNC, was performed.  See 38 C.F.R. § 4.85.

However, the Veteran was also given a VA audiological examination in January 2010.  The pure tone thresholds, in decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
45
70
75
85
69
LEFT
30
65
70
70
59

The Veteran's speech recognition scores were 54 percent for the right ear and 66 percent for the left ear.  Entering the average pure tone thresholds into Table VI reveals the highest numeric designation of hearing impairment for the right ear is a VIII and for the left ear is a VI.  38 C.F.R. § 4.86(a).  Entering the category designations for each ear into Table VII results in a 40 percent disability rating under Diagnostic Code 6100.
With regard to the Martinak factors, the January 2010 VA examiner noted that the Veteran had been retired since separation from service, however he reported his bilateral hearing loss disability caused difficulty in hearing and speaking to others.  The Board notes that the Veteran also testified at the February 2011 Board hearing that he had to look directly at people to hear what they were saying and he had to turn the volume up loud to hear the television.  He further testified that his wife answered the phone because he could not hear it ringing.

The Board has reviewed the record, including the January 2010 VA examination and February 2011 Board hearing transcript.  However, there is nothing in the record to support an initial evaluation in excess of 40 percent for a bilateral hearing loss disability as of September 4, 2009.  

As noted above, the Board acknowledges the statements by the Veteran that his bilateral hearing loss disability should be rated higher.  See e.g., February 2011 Board hearing transcript.  However, in determining the appropriate rating, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the Veteran opinions alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

In sum, the Board finds that there is no probative audiological evidence of record to support an evaluation in excess of 40 percent for the Veteran's bilateral hearing loss disability as of September 4, 2009.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.



Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations, or any, for his bilateral hearing loss disability.  Additionally, there is not shown to be evidence of marked interference with employment due to his bilateral hearing loss disability.  

The Veteran has indicated that his bilateral hearing loss disability causes problems when he is trying to understand people talking to him or hear the phone or television at home.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a shoulder disability.  Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claim for a right shoulder disability in May 1973 due to lack of evidence of a current disability.  The Veteran was notified of this decision and did not appeal it.  Thus it is final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.

The evidence received since the May 1973 RO decision includes a VA examination report, private treatment records, personal statements, and a private medical nexus opinion.  Significantly, the December 2009 VA examination report diagnoses the Veteran with bilateral rotator cuff arthropathy, and a February 2011 statement by the Veteran's private physician, Dr. F., relates the Veteran's right shoulder disability to service.  This evidence is new, as it was not previously of record at the time of the May 1973 rating decision.  It is also material because it relates directly to unestablished facts necessary to substantiate the claim, i.e., a current disability and a nexus between that current disability and his service.  Therefore, new and material evidence having been submitted, the claim is reopened.  The Board will now address the Veteran's claim on the merits.

Service Connection

The Veteran contends that he has a right shoulder disability as a result of two in-service incidents, namely injuring his shoulder during an aircraft accident and then again when he was involved in a motor vehicle accident.  See e.g., February 2011 Board hearing transcript.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 

In order to establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In the instant case, there is medical evidence demonstrating that the Veteran has a right shoulder disability.  On VA examination in December 2009, the Veteran was diagnosed with bilateral rotator cuff arthropathy.  The first Hickson element has clearly been satisfied.

A Report of Medical Examination from January 1958 indicated the Veteran was currently being treated for right shoulder bursitis.  Service treatment records also reflect that the Veteran was diagnosed with a right shoulder strain in 1965 and treated for right shoulder bursitis in 1967.  See April 1972 Report of Medical Examination.  The Veteran's Report of Medical History from April 1972 also indicated that he had received shots in his right shoulder.  The second Hickson element has therefore also been met.

The key question is the final Hickson element, medical nexus.  There are two medical opinions of record concerning the etiology of the Veteran's right shoulder disability: that of the December 2009 VA examiner, and that of Dr. F.  After reviewing the Veteran's claims file and conducting a physical examination of the Veteran, the VA examiner opined that it was less likely than not that the Veteran's current shoulder disability was related to the military service.  The examiner noted that the Veteran's service treatment records indicate his shoulder injury resolved itself, he had no further complaints of shoulder problems for the remainder of his 20 years in service, and there was no history of treatment after his separation from service until 2000.  

Dr. F., on the other hand, arrived at the opposite conclusion, opining that the Veteran's right shoulder disability was related to service.  Dr. F.'s opinion appears to be based not only on the Veteran's statements and review of pertinent service treatment records, but on treatment of the Veteran over multiple years.  

After reviewing the opinion of the December 2009 VA examiner and the opinion of Dr. F. in light of the Veteran's entire medical history, the Board finds each opinion to be of equal probative value.  

Accordingly, the Board finds that the evidence of record is in relative equipoise as to whether the Veteran's current right shoulder disability is causally related to his period of active duty.  Therefore, resolving any doubt in the Veteran's favor, the third Hickson element has also been satisfied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  Service connection for a right shoulder disability is therefore granted.  

TDIU

The Veteran contends that his service-connected disabilities are of such severity that it renders him unemployable and in turn entitles him to TDIU.  For the reasons that follow, the Board concludes that TDIU is warranted.

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).
The Veteran is service-connected for multiple disabilities, including a bilateral hearing loss disability which is rated 40 percent disabling.  The Veteran is also service-connected for a cervical spine disability as 20 percent disabling, a left varicocele as 20 percent disabling, tinnitus as 10 percent disabling, and status post fracture of the right hip as 10 percent disabling.  The assigned 40 percent for a bilateral hearing loss disability and the total disability rating of 70 percent, as of September 4, 2009, meets the criteria for schedular consideration of TDIU.  Id.  Thus, the Veteran is eligible to receive TDIU benefits.

The Veteran reports that he has been too disabled to work since 1973.  See October 2006 VA Form 21-8940.  The evidence of record reflects that the Veteran has not worked since his separation from service in 1972.  See e.g., December 2009 VA examination.  

The Veteran was afforded a VA examination in September 2007 where the examiner found that he suffered from decreased range of motion due to multiple service-connected injuries.  These included the Veteran's fractured right hip, fractured right ulna, and fractured 9th and 10th right ribs.  The Veteran also suffered from a decreased ability to stand or walk for prolonged periods due to his service-connected cervical spine disability.  The only reason the examiner did not list the effects of these disabilities on the Veteran's employment is because the Veteran had been retired since 1973.  

At his July 2009 RO hearing the Veteran reported that he was unable to perform housework, yard work, hobbies, or work due to his service-connected disabilities.  Furthermore, at the Veteran's VA examination in December 2009 the examiner noted the Veteran's right shoulder disability, which is now service-connected, caused significant effects on his usual occupation.  

At the February 2011 Board hearing the Veteran also testified that due to his service-connected disabilities, especially his bilateral hearing loss disability, he was prevented from getting substantially employed.

In light of the evidence above, the Board finds that the Veteran's service-connected disabilities render him totally disabled and incapable of gainful employment.  Notably, there is no evidence of record to the contrary.  As such, a total disability rating based on individual unemployability is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Withdrawn Appeals

A veteran may withdraw his appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202.

At the February 2011 Board hearing the Veteran stated that he wished to withdraw his claims of entitlement to service connection for a left shoulder disability and a lumbar spine disability.  At that time, the Board had not yet issued a final decision on this case; therefore the Veteran's withdrawal of these issues is valid.

For the foregoing reasons, the legal requirements for a proper withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  Accordingly, further action by the Board on this particular matter is not appropriate and the Veteran's appeal as to these issues should be dismissed.  38 U.S.C.A. § 7105(d).


	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an evaluation in excess of 30 percent for a bilateral hearing loss disability from June 16, 2005 to September 3, 2009 is denied.

Entitlement to an evaluation in excess of 40 percent for a bilateral hearing loss disability as of September 4, 2009 is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for a right shoulder disability is reopened.

Service connection for a right shoulder disability is granted.  

Entitlement to TDIU is granted, subject to the laws and regulations controlling the award of monetary benefits.

The claim of entitlement to service connection for a left shoulder disability is dismissed.

The claim of entitlement to service connection for a lumbar spine disability is dismissed.



____________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


